DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/28/2022. Claims 1-9 are pending in the current office action. Claim 6 has been amended by the applicant and claim 9 is a new claim. 

Status of the Rejection
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments.
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a calculation unit processing configured to correct a cation concentration of the test solution obtained based on a potential of the glass electrode by using a correction value based on resistance values of the sensitive glass claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites the limitation “a calculation unit processing configured to correct a cation concentration of a test solution based on a potential of the glass electrode by using a correction value based on resistance values of the sensitive glass body and the fixation layer and output the corrected cation concentration as a measurement value” in lines 7-10 [emphasis added by the Examiner]. The languages “calculation unit processing configured to” is confusing and thus the scope cannot be reasonably ascertained. Claims 7-9 are further rejected by virtue of their dependence on claim 6. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 4,459,199 A) in view of Lee et al. (US 2010/0182022 A1) and further in view of Young (US 4,028,196 A).
Regarding claim 6, Fletcher discloses a liquid property measurement device (ion-responsive electrode for measuring pH [abstract; Col. 3:53-57]) comprising:
a glass electrode including a flat sensitive glass body sensitive to ions (membrane 40/44 is a flat ion-sensitive glass sensitive to hydrogen [Col. 4:41-46; Figs. 2-3]), a base body formed of a glass tube housing an internal solution (glass tube 30 houses internal solution 47 [Col. 4:56-64; Col. 5:55-68; Figs. 2-3]), and a fixation layer used to sealingly attach the sensitive glass body to an end 
the liquid property measurement device is configured to measure a cation concentration of a test solution (the device measures hydrogen ion activity (pH) of a flowing liquid 12 [Col. 3:23-65; Col. 5:3-8; Figs. 1-3; Claims 1 and 6]). 
Fletcher fails to disclose a processing circuit and thus fails to expressly teach “a processing circuit in communication with the glass electrode and configured to perform processing” wherein the pH determination is performed with a “calculation unit processing”. 
Lee discloses a pH measurement system using a glass pH sensor [abstract] wherein the glass pH electrode is connected to a central processing unit (“processing circuit”) that includes a calculator 140 (“calculation unit processing”) wherein the calculator calculates the pH of the solution based on the output voltage of the pH electrode [Paras. 0031, 0064, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH measurement system of Fletcher to include CPU that comprises a calculator because Lee teaches that a CPU/calculator can be used to calculate the pH of the solution based upon the output voltage of the pH electrode [Paras. 0031, 0064, 0069] Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a CPU/calculation unit to the system of Fletcher would provide the 
Fletcher in view of Lee are silent on the CPU/calculator performing corrections based on resistance values and thus fail to expressly teach wherein the calculation unit is “configured to correct a cation concentration of a test solution obtained based on a potential of the glass electrode by using a correction value based on resistance values of the sensitive glass body and the fixation layer and output the corrected cation concentration as a measurement value”. 
Young discloses a pH electrode and method of measuring [abstract] wherein the method includes calculating an electrode error in mV/pH wherein the error is based on the measured resistance of the test electrode including the glass membrane [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of the pH that is based on the mV output signal of the test electrode as taught by Fletcher and Lee such that the calculator is configured to correct the pH value of the test solution based on a calculated error determined by the resistances of the glass components exposed to the test solution, including the resistance of the ion-sensitive membrane 44 and the glass seal 50, because Young teaches a method for calculating the resistance and determining the error associated with the measured ion based upon the calculated resistance [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6] and such modification would provide the obvious and predictable result of providing a more accurate determination of 
Regarding claim 8, Fletcher further discloses wherein the sensitive glass body is sensitive to hydrogen ions (membrane 40/44 is an ion-sensitive glass sensitive to hydrogen [Col. 4:41-55]).
Regarding claim 9, Fletcher further discloses wherein the sensitive glass body is attached to the end surface of the base body such that a surface of the sensitive glass body is exposed to the internal solution (the membrane 40/44 is attached to the lower end of the glass tube 30 such that the membrane 40/44 is exposed to the electrolyte 47 [Col. 4:56-64; Col. 5:55-68; Figs. 2-3]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Lee and Young, as applied to claim 6 above, and further in view of Iwamoto et al. (US 2005/0034984 A1).
Regarding claim 7, modified Fletcher discloses the limitations of claim 6 as discussed previously. 
Fletcher fails to disclose the resistance values of the membrane, glass tube, or glass seal and thus fails to expressly teach “wherein the resistance value of the fixation layer is equal to or higher than the resistance value of the sensitive glass body”. 
Iwamoto discloses a glass electrode for the determination of pH [Para. 0002] wherein Iwamoto teaches that from a functional point of view, it is preferable that the internal resistance of the glass used for the glass tube is 100 time and greater than an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistances of the glass tube, glass seal, and ion-sensitive membrane disclosed by Fletcher such that the glass tube and glass seal have an internal resistance 100 times or greater than the internal resistance of the ion-sensitive glass membrane because Iwamoto teaches that from a functional point of view such difference is necessary [Para. 0010]. One skilled in the art would further recognize that having a much lower resistance in the ion-sensitive membrane will ensure that the voltage difference measured by the electrode is a result of the ion transfer through the ion-sensitive membrane attributed to actual signal rather than ion transfer through the glass tube/seal that would be considered noise. 

Response to Arguments
Applicant’s arguments, see Remarks Pg. 6-7, filed 02/28/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 6 that Young refers to resistivity rather than resistance values and that the resistivity of Young is different than the resistance of the instant application. 
Examiner’s Response #1
Examiner respectfully disagrees. Young expressly teaches the measurement of resistance in Ohms as outlined in Col. 5. Young further teaches the calculation of the volume resistivity, which is just the resistance of the object normalized for a given membrane volume. Thus, even if Young does only teach resistivity per volume, such resistance still reads upon the “resistance” of the instant claims. Simply normalizing a resistance value by the volume of the material that expresses such resistance does not somehow change the fact that the value measured is a “resistance” of the object. 

Applicant’s Argument #2
Applicant argues on Pg. 6-7 that Young only teaches the resistance value of the sensitive glass body and not the fixation layer and thus there is no teaching to correct the cation concentration by using a correction value based on the resistance of the fixation layer. 
Examiner's Response #2
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection of record states “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of the pH that is based on the mV output signal of the test 

Applicant’s Argument #3
Applicant argues on Pg. 7 that Iwamoto fails to teach the resistance value of the fixation layer, teaching only the resistance value of the glass tube itself. 
Examiner's Response #3
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Iwamoto teaches wherein the glass tube has a resistance 100x or greater than the resistance of the ion-sensitive layer because from a functional point of view such difference is necessary [Para. 0010]. As outlined, in the rejection of claim 7 above, having a much lower resistance in the ion-sensitive membrane will ensure that the voltage difference measured by the electrode is a result of the ion transfer through the ion-sensitive membrane attributed to actual signal rather than ion transfer through the glass tube/seal that would be considered noise. Thus, it would be obvious for each of the glass components including the glass tube and glass seal to have a resistance much greater than the ion-sensitive layer such that the detectable signal is representative of the ion transport through the ion-sensitive layer (due to lower resistance) rather than ions flowing through the glass tube or glass seal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795